 1   WO
 2
 3
 4
 5
 6
 7
 8
 9                       IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                          No. CR-19-00970-001-TUC-RM (JR)
13                 Plaintiff,                           ORDER
14   v.
15   Raymond Luna,
16                 Defendant.
17
18          On September 25, 2019, Magistrate Judge Jacqueline M. Rateau issued a Report

19   and Recommendation (Doc. 80) recommending that this Court deny Defendant Raymond

20   Luna’s Motion to Sever (Doc. 62). No objections to the Report and Recommendation
21   were filed.
22          A district judge must “make a de novo determination of those portions” of a

23   magistrate judge’s “report or specified proposed findings or recommendations to which

24   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule

25   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is

26   filed, the court need only satisfy itself that there is no clear error on the face of the record
27   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
28   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
 1   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
 2   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 3   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 4   clear error unobjected-to portions of Report and Recommendation).
 5         The Court has reviewed Judge Rateau’s Report and Recommendation, the parties’
 6   briefs, and the record.    The Court finds no error in Judge Rateau’s Report and
 7   Recommendation.
 8         Accordingly,
 9         IT IS ORDERED that the Report and Recommendation (Doc. 80) is accepted
10   and adopted in full.
11         IT IS FURTHER ORDERED that Raymond Luna’s Motion to Sever (Doc. 62)
12   is denied.
13         Dated this 25th day of October, 2019.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
